Citation Nr: 0214051	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  95-05 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from April 
1980 to July 1988.

In August 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder-
inclusive of manic depression.  He appealed to the Board of 
Veterans' Appeals (Board).  He also appealed another RO 
decision which had denied his claim for a total disability 
rating based on individual unemployability (TDIU).

In his March 1995 Substantive Appeal (on VA Form 9), the 
veteran requested a hearing before a Member of the Board at 
the Board's offices in Washington, D.C.  He subsequently 
submitted another statement in October 1996, however, 
indicating that he wanted a hearing at the RO, instead, 
before a local hearing officer.  So the RO scheduled him for 
that type of hearing, but after being contacted prior to the 
hearing, his representative submitted a statement in October 
1997 indicating that he no longer wanted a hearing.  See 
38 C.F.R. § 20.702(e) (2002).

In October 2001, the RO granted the claim for a TDIU, thereby 
resolving that issue since the veteran did not appeal the 
effective date assigned.  Consequently, the only claim before 
the Board concerns his purported entitlement to additional 
benefits for a psychiatric disorder-inclusive of manic 
depression.



FINDINGS OF FACT

1.  In August 1989, the RO denied the veteran's claim for 
service connection for an acquired psychiatric disorder on 
the premise that it was not incurred or aggravated while he 
was on active duty in the military.

2.  The RO sent the veteran a letter in September 1989 
notifying him of the decision denying his claim and apprising 
him of his procedural and appellate rights, and he did not 
appeal the RO's decision.

3.  Medical evidence since submitted, however, confirms the 
veteran's numerous orthopedic disabilities-which are already 
service connected-have at least made his psychiatric 
symptoms appreciably worse.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision, denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has been submitted since that 
decision, however, to not only reopen this claim but also to 
grant service connection since his psychiatric disorder has 
been aggravated by his already service-connected multiple 
orthopedic disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5108 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially adjudicated the veteran's claim for service 
connection for an acquired psychiatric disorder in August 
1989 but denied the claim on the premise that-although there 
was medical evidence indicating the veteran had a psychiatric 
disorder, there was insufficient evidence to show that it 
either was incurred or aggravated while he was on active duty 
in the military. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Medical evidence considered by the RO in denying the claim 
included a June 1989 statement prepared by T. Carey Merritt, 
M.D., of the Mayo Clinic in Jacksonville, Florida.  And Dr. 
Merritt indicated, among other things, that he had been 
treating the veteran since October 1988 for depression, 
impulsive behavior, and other psychiatric related symptoms.  
Dr. Merritt said that when he initially saw the veteran in 
consultation he was "very distraught" regarding some 
disciplinary action that had been taken by the Navy which 
lead to his discharge in July 1988, only a few months prior 
to his initial consultation with Dr. Merritt.  Dr. Merritt 
also indicated the veteran had a history of drug and alcohol 
abuse, but had not used any street drugs for several years, 
and that his psychosocial history was also significant for an 
antisocial behavior pattern during his adolescence and early 
twenties.  Dr. Merritt went on to note, however, that the 
veteran's behavior had become more appropriate and settled in 
recent years, particularly since his entrance into the 
military eight years earlier.  In further discussing the 
veteran's mental status, Dr. Merritt indicated that the 
veteran gave a history significant for chronic depression and 
anxiety and a tendency to be impulsive and at times 
explosive, though not in recent years physically violent 
towards others.  Dr. Merritt said that his initial diagnostic 
impression was dysthymia and antisocial personality traits.  
But after also discussing a number of issues the veteran 
currently had pertaining to the status of his physical 
health-including his several orthopedic disabilities which 
were being treated by another doctor at the Mayo Clinic, 
James K. DeOrio, M.D., Dr. Merritt indicated those orthopedic 
problems and the stress resulting from them had contributed 
to the veteran's depression, anxiety and overall frustration.  
Dr. Merritt added that was understandable, given the 
veteran's circumstances.

Also of record at the time of the RO's August 1989 decision, 
however, was the report of a January 1989 VA psychiatric 
evaluation.  And it reiterated that, in addition to his 
physical diagnoses, the veteran also was suffering from 
alcoholism-which, according to that VA examiner, probably 
accounted for the veteran's depression.  As support for that 
opinion, the VA examiner pointed out the veteran's depression 
had been improving ("clearing") since he stopped drinking.

The RO sent the veteran a letter in September 1989 notifying 
him of the decision denying his claim and apprising him of 
his procedural and appellate rights, and he did not appeal 
the RO's decision.  So as a consequence, that decision became 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.

Because of the "finality" of that prior decision, there 
must be "new and material" evidence during the years since 
to reopen the claim for service connection for an acquired 
psychiatric disorder and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Several other doctors who have examined and evaluated the 
veteran since the RO's August 1989 decision have agreed with 
Dr. Merritt-that the veteran's numerous orthopedic 
disabilities (which are now even more than when the RO 
considered his claim in August 1989) have made his 
psychiatric symptoms appreciably worse.

David W. Cheshire, M.D., also of the Mayo Clinic, initially 
hinted at this in a statement prepared in January 1993.  Dr. 
Cheshire indicated that he first saw the veteran in 
consultation in August 1989 for depression and abuse of his 
prescribed medication-which other records show he primarily 
was taking for the chronic pain attributable to his numerous 
service-connected orthopedic disabilities.  Dr. Cheshire also 
discussed the veteran's pertinent medical history, including 
his abuse of illegal drugs (aside from his prescribed 
medication), and abuse of alcohol, and the recurring problems 
that he had experienced as a result of the 
degenerative arthritis in his right knee, disc disease in his 
low back, and multiple surgeries to replace both his 
shoulders with prostheses.  All of those conditions are 
service connected, among others.  Dr. Cheshire ultimately 
diagnosed manic depressive syndrome and indicated the 
veteran's personality profile/psychological testing was 
essentially the same as when he initially was seen by him in 
1989.  Dr. Cheshire also indicated the veteran continued to 
be drug dependent and that he should not be put in a work 
situation that would interfere with his service-connected 
arthritic condition.  Dr. Cheshire submitted that statement 
in connection with the veteran's application for VA 
vocational rehabilitation.  As alluded to earlier, however, 
the veteran since has established his entitlement to a TDIU 
due to the severity of his service-connected disabilities, 
orthopedic and otherwise, so there is no longer an issue of 
whether he can work in a situation that would allow him to 
compensate for those disabilities (e.g., a sedentary job).  
By granting a TDIU, VA has acknowledged that he cannot.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16.

There also is more recently dated medical evidence indicating 
the veteran's psychiatric symptoms (particularly his 
depression) have been exacerbated by having to constantly 
cope with the multitude of symptoms (pain, etc.) attributable 
to his service-connected orthopedic disabilities.  A VA 
psychiatrist who examined the veteran in an outpatient mental 
health clinic (MHC) in August 1998 reported this in his 
overall diagnostic assessment-indicating he had a bipolar 
disorder (i.e., manic depression) with increased symptoms 
secondary to his "chronic pain."  His other psychosocial 
stressors included his marital problems, which are 
causative factors, too, aside from his chronic pain, but 
nonetheless, the chronic pain was indeed a factor 
specifically mentioned as well.

Another VA physician who examined the veteran in October 1998 
essentially indicated the very same thing.  He admitted that 
he was no expert in psychiatry.  But after acknowledging 
that, he also stated that, while he could not say with 
any degree of medical certainty which is the horse and which 
is the cart in this condition, i.e., did the manic depression 
make the veteran's orthopedic problems worse or vice versa, 
he certainly can understand, however, how the interference 
with the veteran's activities of daily living would probably 
worsen his depression.

So to obtain a psychiatrist's point of view on this 
dispositive issue, the RO had the veteran re-examined the 
following month, in November 1998.  And the examining VA 
psychiatrist diagnosed on Axis I dysthymia 
and an impulse control disorder (i.e., an intermittent 
explosive disorder).  More importantly though, he indicated 
on Axis IV of his diagnosis-which is the means of commenting 
on the contributing factors in the development or 
exacerbation of the mental diagnoses mentioned on Axis I, 
that the veteran's "chronic medical illnesses" are causally 
related to his depression.  See, e.g., Hernandez-Toyens v. 
West, 11 Vet. App. 379, 381-82 (1998).  Therefore, 
although the VA psychiatrist also cited the veteran's chronic 
mental illness and family discord as causative factors, too, 
he still definitely listed the chronic pain, etc., associated 
with his multiple service-connected orthopedic disabilities 
as at least one of the reasons for the exacerbation of his 
dysthymia (depression).

In a precedent decision, Allen v. Brown, 7 Vet. App. 439, 448 
(1995), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a veteran may establish his entitlement to service 
connection on a secondary basis-under the provisions of 
38 C.F.R. § 3.310(a), when, as here, his service-connected 
orthopedic disabilities have aggravated his psychiatric 
disorder.  Thus, the medical evidence mentioned above, when 
considered collectively, is not only sufficient to reopen 
the claim, but also to grant service connection for the 
acquired psychiatric disorder.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Pollard v. Brown, 6 Vet. App. 11 (1993).  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the Board is granting the veteran's appeal in its 
entirety, there is no need to discuss the legal implications 
of the Veterans Claims Assistance Act of 2000 (the "VCAA") 
because it is inconsequential.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002), and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The benefit-of-the-doubt rule 
also need not be discussed.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder (inclusive of manic 
depression) is granted, as is service connection for this 
condition secondary to the numerous already service-connected 
orthopedic disabilities.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

